Citation Nr: 1617185	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served in the South Carolina Army National Guard with confirmed periods of active duty for training from July 1971 to February 1972 and active duty in support of Operation Iraqi Freedom from January 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran previously requested an opportunity to present testimony at formal hearings before a decision review officer (DRO) and the Board.  He withdrew his request for a DRO hearing in a May 2010 letter, and the Veteran's representative withdrew the Veteran's request for a hearing before the Board in a May 2014 correspondence.

The Board subsequently remanded the case for further development in June 2014.  That development was completed, and the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  During the pendency of the appeal period, the evidence demonstrates, at worst, a Level I hearing impairment of the right ear and a Level VI hearing impairment of the left ear; the Veteran's decreased hearing acuity has manifested in difficulty hearing and understanding spoken conversation in the presence of background noise, when a speaker is at a distance of eight or more feet, and/or when a speaker is not facing the Veteran, none of which are found to be exceptional or unusual manifestations of a hearing loss disability such as would render the available schedular ratings inadequate.

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A predecisional letter, sent in June 2009, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

The duty to assist the Veteran has also been satisfied with regard to this claim.  All available relevant evidence pertinent to the issue decided below is in the claims file, including the Veteran's VA treatment records, private records of audiological testing related to the Veteran's work, and lay statements in support of the Veteran's claim from the Veteran, his representative, and a fellow service member.  The Veteran also was given the opportunity to present evidence and argument at hearings before a DRO and the Board, although he elected to withdraw his requests for such hearings.  Pursuant to the Board's June 2014 remand directives, in July 2014, the RO sent the Veteran a letter requesting that he return a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veteran's Affairs, to allow VA to obtain any relevant outstanding private medical records, existence of which was indicated by the Veteran's submission of select private audiological records.  The Board finds that the RO's letter substantially complies with the Board's June 2014 remand directive; the Veteran did not return the requested form, and thus, VA was not able to take further action to obtain such records.  

In addition, the Veteran was afforded VA examinations with respect to his claim for a compensable evaluation for his service-connected  bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The most recent VA audiological examination was provided in September 2014, pursuant to the Board's June 2014 remand directives.  The examiner provided the medical information necessary to address the rating criteria at issue and commented at length on the functional effects of the Veteran's hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The September 2014 VA audiological examination is therefore found to be adequate, and to substantially comply with the Board's remand instructions. 

The Board acknowledges that the claims file contains an April 2016 appellate brief in which the Veteran's representative requested that the case be remanded for a more current examination, citing VA's duty to assist in light of ". . . possible changes in the Veteran's hearing loss since his last examination."  Neither the Veteran nor his representative have alleged, and the evidence of record does not otherwise indicate, that the Veteran's service-connected hearing loss disability has increased in severity since the most recent VA examination.  Accordingly, remand for a more-recent examination, prior to the Board's adjudication of the present appeal, found to be unnecessary.  See 38 C.F.R. § 3.159 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (noting that VA need not provide a new examination due to the passage of time alone, without an allegation of worsening).
  
Accordingly, the Board finds that there is adequate medical evidence of record to make a determination on the appeal, and additional development by way of additional examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that VA has fulfilled its duty to assist the Veteran with regard to the appeal seeking a compensable evaluation for bilateral hearing loss.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2015). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

IV.  Background and Analysis

A November 2007 rating decision granted service connection for bilateral hearing loss, awarding a noncompensable evaluation, effective July 30, 2007.

In September 2008, the Veteran submitted reports from private audiometric testing conducted in September 2007 and July 2008, which were interpreted by the RO as a claim for an increased evaluation for his service-connected bilateral hearing loss.  The September 2007 audiogram recorded pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
25
20
25
60
30
 33.75
LEFT
25
20
30
60
45
 38.75

The July 2008 audiogram recorded pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
15
25
50
60
60
  48.75
LEFT
25
25
65
65
65
  55


Speech discrimination percentages were not provided for either date.  As a Maryland CNC speech discrimination test was not performed, these examinations cannot be used for the purpose of evaluating hearing impairment for VA purposes.  See 38 C.F.R. § 4.85(a) (2015).  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board finds that such action is not necessary in this case, as there is no indication that such testing was performed, and remand would only result in further delay without providing any benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

The Veteran underwent audiological evaluation at a November 2008 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
25
25
60
60
60
 51.25
LEFT
30
30
75
70
65
 60

The printout states that the right ear speech recognition score was "9272," and does not include a score for the left ear.  The Board believes this represents a typographical error, as Maryland CNC word recognition scores are usually reported in terms of the percentage of accurate responses when identifying a number of words using the Maryland CNC word list.  Prior requests for clarification by the RO were ignored, but the Board finds that remanding this matter to again request clarification is unnecessary.  If one assumes the speech recognition scores were meant to be 92 percent for the right ear and 72 percent for the left ear (which would be the expected distribution of the scores, as the left ear has been shown to have the worse hearing acuity of the two), these scores correlate to Roman numerals I on the right and V on the left, under Table VI of 38 C.F.R. § 4.85.  As testing results documented an exceptional pattern of hearing impairment, with pure tone thresholds of 30 or less at 1000 Hz and 70 or more at 2000 Hz, Table VIA has also been consulted; but as the Roman numeral designation from Table VIA does not result in the higher numeral, table VI shall be used.  38 C.F.R. § 4.86(b).  The left ear Roman numeral is then elevated to VI under 38 C.F.R. § 4.86(b).  A noncompensable disability rating is indicated under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Veteran underwent private audiological evaluation for his job in July 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
25
25
60
65
60
 52.5
LEFT
35
30
75
70
65
 60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear, without making clear whether these scores were obtained using Maryland CNC speech recognition, as opposed to some other, test.  Nevertheless, remand to clarify whether the speech recognition test used conforms to VA regulations is unnecessary, as application of the reported scores correlates to Roman numerals I on the right and II on the left, under Table VI, with Roman numeral IV for the left under Table VIA. Roman numeral V will therefore be used for the left ear, as per 38 C.F.R. § 4.86(b).  A noncompensable disability rating is indicated under Diagnostic Code 6100 when Roman numerals I and V are entered into Table VII.
 
The Veteran underwent audiological evaluation at a December 2009 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
20
20
50
60
65
48.75 
LEFT
25
30
65
70
75
60 

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 84 percent in the left ear, using the Maryland CNC speech recognition test.  As pure tone and speech audiometry revealed the same, or better auditory acuity than did the November 2008 VA examination, which has been found to warrant a noncompensable evaluation under 38 C.F.R. § 4.85, a detailed application of the test results to the relevant tables is unnecessary.

The claims file contains a February 2010 statement from the Veteran's Army National Guard section leader, describing witnessing the Veteran's hearing difficulties.   He stated that the Veteran stands directly to the right side of him in unit formations, and that he has to repeat every announcement given to the formation, because the Veteran is unable to hear the instructor from approximately 10-15 feet away.

In March 2001, the Veteran submitted a statement indicating that he experienced difficulty hearing and understanding people's speech.  He reported that he had lost his forklift license due to failing a required hearing test.  He further described having to adjust the volume on his television to very high levels to understand, and only understanding approximately half of what his pastor says if he sits in the third row of church.  Finally, the Veteran stated that in conversation, he must have individuals repeat their statements multiple times, and indicated that he is able to understand a little more if he can look directly at the speaker and read their lips. 

The Veteran was provided with a final VA audiological examination in September 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
25
25
65
70
55
 54
LEFT
30
35
75
70
60
60 

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 82 percent in the left ear, using the Maryland CNC speech recognition test.  These scores correlate to Roman numerals I on the right and IV on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable disability rating is indicated under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The September 2014 examiner noted that the Veteran's current hearing loss can be described as mild to moderately severe in both ears, and opined that in quiet settings, the Veteran would be able to carry on conversational communication if the individual spoke clearly, at a normal intensity and was facing the Veteran at a close distance of with 4-6 feet.  He continued that the Veteran would have difficulty understanding spoken voice at distances of eight or more feet and if a speaker was not facing him directly.  The Veteran was noted to work in an administrative office, where he speaks with clients in a one-on-one manner.  The examiner provided an opinion that if the Veteran is able to continue speaking in one-on-one scenarios, in close proximity, with good lighting and minimal background interference, the Veteran would be able to communicate adequately.  He stated that the Veteran would have difficulty hearing on the phone, because he would be unable to read lips and see the face of the person he was speaking with, and because he would only have hearing in one ear which would impair his understanding ability.  He concluded that in noisy situations, the Veteran would likely struggle to understand clearly and likely would not be able to adequately communicate, but that overall, in quiet settings with face-to-face conversational speech, the Veteran would be able to adequately communicate a majority of the time. 

As discussed in greater detail above, the objective audiometric findings from pure tone and Maryland CNC speech discrimination testing conducted over the entirety of the relevant appeal period demonstrate, at worst, a hearing impairment corresponding to Roman numeral I for the right ear and Level VI for the left ear under Tables VI and VIA of 38 C.F.R. § 4.85.  See also, 38 C.F.R. § 4.86.  Applying these scores to Table VII of  38 C.F.R. § 4.85 demonstrates entitlement to a 0 percent, or a noncompensable, disability rating under VA's Schedule for Rating Disabilities.  The evidence thus demonstrates that the Veteran's hearing loss does not meet the criteria for a compensable disability rating on a schedular basis under Diagnostic Code 6100 at any point during the relevant appeal period.  

The Board has also considered whether a compensable evaluation may be awarded on an extra-schedular basis.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's decreased hearing acuity would be more-appropriately evaluated under a different diagnostic code.  The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations.  The evidence demonstrates that the Veteran has difficulty hearing and understanding spoken words in the presence of background noise and when he is not face-to-face with the speaker.  The Board finds these symptoms and outcomes neither exceptional nor unusual of a hearing loss disability, and finds them be sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate..

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has previously been awarded service-connection for posttraumatic stress disorder, right elbow tenosynovitis, and lumbar spondylosis.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due, either solely or in part, to the disability for which an increased rating is sought. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss, either alone or in combination with one or more of his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with his claim for entitlement to a compensable disability rating for bilateral hearing loss. 

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable evaluation for bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


